Per Curiam.

This ease was tried before a judge without a jury. Ordinarily on a clear cut issue of fact this court would enter such judgment as the evidence warranted. On this record, however, the court though divided in opinion was at first inclined to find that the judgment was against the weight of the credible evidence because of the probative force which it afforded to the documentary proof. We have unanimously determined, however, that a new trial would be preferable particularly as it seems there may be available a lawyer who had some connection with the preparation of the principal document, or some other additional witnesses who could throw light on the true nature of the transaction.
Judgment should be reversed and a new trial ordered, with costs to abide the event.
Peck, P. J., Glennon, Dore, Callahan and Bergan, JJ., concur.
Judgment unanimously reversed and a new trial ordered, with costs to the appellants to abide the event.
(Republish.)